DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
With regard to claims 2 and 12, the claims recite the limitation “the second processing module comprises a second processor …” without initially indicating a first processor. The absence of an initially presented processor renders the claims here indefinite. Claims 2 and 12 are hereby rejected under 35 U.S.C. 112(b) for being indefinite.
Dependent claims 3-5 and 13-15 fail to rectify the issue raised with regard to base claims 2 and 12 respectively, and are hereby also rejected under 35 U.S.C. 112(b) for being indefinite.
Allowable Subject Matter
Claims 1, 6-11 and 16-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A speech chip, comprising:
a first processing module, a second processing module, and a third processing module;
5wherein, the first processing module is configured to run an operating system, and to perform data scheduling on modules other than the first processing module in the chip;
the second processing module is configured to perform a mutual conversion between speech and text based on a speech model; and
the third processing module is configured to perform digital signal processing on inputted 10speech.
Closest Prior Art
The reference of Harrison (WO 2008/010071 A2) provides teaching for a device which contains speech processing components and multiple modules (Page 16 lines 13-17).
Yang et al (CN 201839449 U: consider the machine-translated English version) provides teaching for a microprocessor running an operating system to perform task scheduling and data processing [0034].
Moritz et al (US 2020/0312306 A1) provides teaching for a digital signal processing module that performs processing on received speech sounds [0070].
Morgan et al (US 2020/0329144 A1) provides teaching for a module that converts speech to text, and another that converts text to speech [0056].
The prior art of record taken alone or in combination however fail to teach, inter alia, a speech chip comprising a module which runs an operating system to perform data scheduling on modules other that itself, and another module with performs mutual conversion between speech and text based on a speech model.
Claim 1 is hereby allowable over the prior art of record.
Dependent claims 6, 7, 8, 9 and 10 depend on claim 1 and are also hereby allowable over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, consider the following prior art:
The reference of Holmes et al (U.S. 7,561,932 B1) provides teaching for a device including a multi-chip module as an audio interface (Col 2 lines 56-62).
Yang et al (CN 201839449 U: consider the machine-translated English version) provides teaching for a microprocessor running an operating system to perform task scheduling and data processing [0034].
Moritz et al (US 2020/0312306 A1) provides teaching for a digital signal processing module that performs processing on received speech sounds [0070].
Morgan et al (US 2020/0329144 A1) provides teaching for a module that converts speech to text, and another that converts text to speech [0056].
The prior art of record taken alone or in combination however fail to teach, inter alia, an electronic device comprising a speech chip, comprising a module which runs an operating system to perform data scheduling on modules other that itself, and another module with performs mutual conversion between speech and text based on a speech model.
Claim 11 is hereby allowable over the prior art of record.
Dependent claims 16, 17, 18, 19 and 20 depend on claim 1 and are also hereby allowable over the prior art of record based on their dependence on an allowable base claim.
Claims 2, 3, 4, 5, 12, 13, 14 and 15 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657